Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 17, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed May 17, 2021 through February 4, 2022 have been 

considered.


Claim Objections

 	Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The phrase “wherein””, in claim 4, should be changed to –wherein:--.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyle [US Patent # 7,412,053].
With respect to claim 1, Lyle disclose a memory controller [15] configured to control a non-volatile memory device [44], the memory controller comprising: a signal generator [13] configured to generate a plurality of control signals comprising a first control signal and a second control signal [DigVideo/SPDIF/MCLK]; a core [BIST – col. 8, lines 65-68] configured to provide a command for an operation of the memory device; and a controller interface circuit [within fig. 6 -TMDS LINK] configured to interface with the memory device, wherein the controller interface circuit comprises a first transmitter [114, fig. 6] connected to a first signal line and a second signal line [two of signal lines within TMDS LINK], and a first receiver [within 214 of fig. 7] connected to the first signal line, and wherein the first control signal and the second control signal are respectively transmitted to the memory device through the first signal line and the second signal line [see fig. 5].
With respect to claim 7, Lyle discloses the controller interface circuit further comprises a multiplexer [118] connected to the first receiver.  See fig. 6.

Allowable   Subject   Matter

 	Claims 9-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2: The memory controller of claim 1, wherein: the first control signal is a data strobe signal, the second control signal is an inverse data strobe signal, the data strobe signal synchronizes input of the data and output of the data, and the inverse data strobe signal is a phase inversion signal of the data strobe signal.
-with respect to claim 3: The memory controller of claim 1, wherein: the first transmitter is configured to apply a single fully differential interconnection method, and the first receiver is configured to apply a single-ended interconnection method.
-with respect to claim 4. The memory controller of claim 1, wherein” the plurality of control signals further comprise a third control signal and a fourth control signal, and the controller interface circuit further comprises a second transmitter configured to transmit the third control signal and the fourth control signal.
-with respect to claim 6: The memory controller of claim 1, wherein the controller interface circuit further comprises: a first pin through which a data strobe signal synchronizing input data and output data is transmitted; a second pin through which the data strobe signal is inverted and transmitted;  a third pin through which a read enable signal toggled for reading data is transmitted;  a fourth pin through which the read enable signal is inverted and transmitted; and a fifth pin through which the command, address, and data are transmitted.
-with respect to claim 8. The memory controller of claim 7, wherein: the first receiver receives a fifth control signal for data synchronization after the first control signal is transmitted through the first signal line, and the multiplexer multiplexes a sixth control signal for data synchronization with a reference voltage signal after the second control signal is transmitted through the second signal line.
-with respect to claim 9, a controller interface comprising a first transmitter configured to apply a differential interconnection method, a first receiver configured to apply a single-ended interconnection method, and a controller interface circuit configured to interface with the non-volatile memory device, and wherein the non-volatile memory device comprises a memory interface circuit comprising a second transmitter and a second receiver, the memory interface circuit configured to interface with the memory controller.
-with respect to claim 17, a second interface circuit comprising a second receiver connected to at least one of the first signal line and the second signal line and a second transmitter connected to at least one of the first signal line and the second signal line, wherein a first control signal and a second control signal are respectively transmitted to the second interface circuit through the first signal line and the second signal line, and the first receiver receives a third control signal for data synchronization after the first control signal is transmitted through the first signal line.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 5, 2022